Dismiss and Opinion Filed March 1, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01047-CV

              IN THE INTEREST OF A.G. AND V.G., CHILDREN

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-52594-2016

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                         Opinion by Justice Pedersen, III
      This appeal challenges the trial court’s interlocutory orders denying

appellant’s special appearance and second motion to transfer venue filed in

connection with a petition to modify the parent-child relationship. It is well-settled,

however, that interlocutory orders are appealable only if authorized by statute. See

Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). Interlocutory

appeals from a special appearance order in a suit brought under the family code and

an order refusing to transfer a suit affecting parent-child relationship are specifically

prohibited.   See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (special

appearance); TEX. FAM. CODE ANN. § 155.204(h) (transfer). In response to our
request for jurisdictional briefing, the parties do not dispute the orders are not

appealable.1 Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Bill Pedersen, III//
211047f.p05                                        BILL PEDERSEN, III
                                                   JUSTICE




   1
     Appellant asserts we have mandamus jurisdiction over the orders, and we have construed an
emergency motion filed in this appeal after we questioned our jurisdiction as a petition for writ of
mandamus. The petition has been assigned appellate cause number 05-22-00077-CV.
                                               –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.G. AND                 On Appeal from the 469th Judicial
V.G., CHILDREN                              District Court, Collin County, Texas
                                            Trial Court Cause No. 469-52594-
No. 05-21-01047-CV                          2016.
                                            Opinion delivered by Justice
                                            Pedersen, III, Justices Schenck and
                                            Molberg participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this day of March 1, 2022.




                                      –3–